Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-18 are pending.  Claims 1-18 are examined on the merits.  
Applicant’s arguments, filed Oct. 19, 202, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Election/Restrictions
Applicant’s election without traverse of the species after an oculoplastic procedure in the reply filed on Feb. 26, 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
TotalNutritionAid http://web.archive.orgAA/eb/20100105Q54135/http://tDtainutritiDnajdcosT;/natur6--pur6-anti-redness-botanical-serum-1-oz-serum-npl-42.html) and Klapper et al. (2007, Semin Plat Surg, 21: 80-94).
TotalNutritionAid teaches a method of using a serum (solution) for treating bruised skin under the eyes (page 2, lines 4) comprising Aescin, Arnica montana flower extract, vitamin K (page 2, Ingredients of Anti-redness botanical serum).  Escinis also known as Aescin (see Applicant's Specification, page 5 [0012], Arnica is extracted from Arnica monanta (see Applicant’s Specification, page 5 [0012], Phytonadione is also 
However, TotalNutritionAid does not specifically teach use of the serum for post surgery bruising.
Klapper et al. teaches patients often have bruising, swelling, and discomfort postoperative period (page 81, left column, paragraph 2, middle of paragraph). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the serum taught by TotalNutritionAid post-procedurally because bruising often occur after surgery (see Klapper et al.) due to cutting of skin, which contains blood vessels .  Blood vessels when bleeding under the skin causes bruising.  One would have been motivated to use the serum for the expected benefit of for treating bruise skin.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
	Response to Arguments
	Applicant argues that not all the elements are taught by the reference.
In response to Applicant’s argument, the claims are drawn toward a method treating eyes skin with escin, arnica and phytonadione in a pharmaceutically acceptable carrier.  TotalNutritionAid teaches a method of using a serum (solution) for treating bruised skin under the eyes (page 2, lines 4) comprising Aescin, Arnica montana flower extract, vitamin K (page 2, Ingredients of Anti-redness botanical serum).  Klapper et al. teaches patients otfen having bruising, swelling, and discompfort postoperative period (page 81, left column, paragraph 2, middle of paragraph).  It would have been obvious to one of ordinary skill 

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Catheryne Chen                                              Examiner Art Unit 1655


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655